DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the communication filed on 12/11/2019.
	Claims 1-20 are being considered on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of Applicant's IDS forms 1449 filed 12/11/2019 is attached to the instant Office action. 

Drawings
	The drawings filed on 12/11/2019 are accepted. 
	
	Claim Objections
Claim 1 objected to because of the following informalities:
The second line which states, “calculating, for each of a plurality of models representing a , a relevance of an output…” should instead read: “calculating, for each of a plurality of models representing a relevance of an output”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC § 101.
Claim 1 is rejected under 35 USC § 101: 
Step 1: Independent claim one is a process and therefore falls under one of the statutory categories of patentable inventions. 
Step 2a Prong 1: 
calculating, for each of a plurality of models representing a , a relevance of an output of the model with respect to a value of an objective variable based on the value of the objective variable and the output of the model in the past (Mental process: calculating a relevance is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with method for determining) a score or other designation for relevance in their mind or on paper)
calculating, for each of the plurality of models, similarities between a current timing and a plurality of past timings based on the output of the model at the current timing, the output of the model at the plurality of past timings, and the relevance (Mental process: calculating a similarities is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) similarities in their mind or on paper)
predicting the value of the objective variable at a target timing based on the similarities (Mental process: calculating a relevance is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in this claim element precludes the step from practically being performed in the mind. A person may make a mental prediction or write down a prediction with pen and paper)
Step 2a Prong 2: This judicial exception is not integrated into practical application
initiating an action responsive to the objective variable. (mere instructions to apply the exception using generic computer component (i.e. a computer-implemented method))
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
initiating an action responsive to the objective variable. (mere instructions to apply the exception using generic computer component (i.e. a computer-implemented method))

Claim 2 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the calculating the similarities includes, for each model, calculating the similarities based on distances between the output of the model at the current timing and the output of the model at the plurality of past timings (Mental process: calculating similarities, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) similarities in their mind or on paper)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 3 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 2 above. The same rationale applies to this dependent claim. 
the distances are Mahalanobis' distances corresponding to the relevance (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 4 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the calculating the relevance includes (Mental process: calculating a relevance, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) relevance in their mind or with a pen and paper)
calculating the likelihood of the model given a value of the objective variable at the predetermined timing, based on a distribution of values of the objective variable at the plurality of timings (Mental process: calculating a likelihood, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) likelihood by considering the distribution of values mentally or with a pen and paper)
calculating the relevance based on the likelihood. (Mental process: calculating a relevance, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) relevance mentally or with a pen and paper)
Step 2A Prong 2: This judicial exception is not integrated into practical application
extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Insignificant extra-solution activities)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity. Extracting data from a model to be transmitted another medium or storage device is mere data gathering).

Claim 5 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 4 above. The same rationale applies to this dependent claim. 
the calculating the relevance includes calculating the relevance based on an average of logarithm of the likelihoods of the model given the values of the objective variable calculated respectively for a plurality of the predetermined timings (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 6 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 5 above. The same rationale applies to this dependent claim. 
the calculating the relevance includes weighting the logarithm of the likelihoods, according to differences between the current timing and the predetermined timings. (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 7 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the predicting the value of the objective variable includes generating a predicted distribution of the value of the objective variable at the target timing (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 8 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 7 above. The same rationale applies to this dependent claim. 
calculating an indicator of the generated predicted distribution, using a distribution of the values of the objective variable at the plurality of past timings as a reference (Mental process: calculating an indicator, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) an indicator mentally or with a pen and paper)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 9 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 8 above. The same rationale applies to this dependent claim. 
the calculating the indicator includes calculating the indicator based on differences between distributions of the value of the objective variable at the plurality of past timings and the generated predicted distribution. (Mental process: calculating an indicator, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) an indicator mentally or with a pen and paper)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 10 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 1 above. The same rationale applies to this dependent claim. 
the calculating the similarities includes weighting the similarities according to differences between the current timing and the plurality of past timings (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 11 is rejected under 35 USC § 101: 
	Step 2a Prong 1: 
calculate, for each of a plurality of models, a relevance of an output of the model with respect to a value of an objective variable, based on the value of the objective variable and the output of the model in the past; (Mental process: calculating a relevance is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions”, nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) relevance of an output mentally or with a pen and paper)
calculate, for each of the plurality of models, similarities between a current timing and a plurality of past timings, based on the output of the model at the current timing, the output of the model at the plurality of past timings, and the relevance; (Mental process: calculating similarities is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions”, nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) similarities between timings mentally or with a pen and paper)
predict the value of the objective variable at a target timing, based on the similarities; (Mental process: predicting a value is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions”, nothing in this claim element precludes the step from practically being performed in the mind. A person may make a prediction for a value entirely in their mind or by writing it down with a pen and paper)
Step 2a Prong 2: This judicial exception is not integrated into practical application
a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions that, in response to being executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to  (mere instructions to apply the exception using generic computer component)  
initiating an action responsive to the objective variable. (mere instructions to apply the exception using generic computer component (i.e. a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions))
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions that, in response to being executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to  (mere instructions to apply the exception using generic computer component)  
initiating an action responsive to the objective variable. (mere instructions to apply the exception using generic computer component (i.e. a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions))

Claim 12 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim. 
the calculating the similarities includes, for each model, calculating the similarities based on distances between the output of the model at the current timing and the output of the model at the plurality of past timings. (Mental process: predicting a value, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) similarities mentally or with a pen and paper)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 13 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim. 
calculating the likelihood of the model given a value of the objective variable at the predetermined timing, based on a distribution of values of the objective variable at the plurality of timings (Mental process: calculating a likelihood, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) a likelihood mentally or with a pen and paper)
calculating the relevance based on the likelihood (Mental process: calculating a relevance, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) relevance mentally or with a pen and paper)
Step 2A Prong 2: This judicial exception is not integrated into practical application
the calculating the relevance includes, for reach model: extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Insignificant extra-solution activities)
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the calculating the relevance includes, for reach model: extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity. Extracting data from a model to be transmitted another medium or storage device is mere data gathering).

Claim 14 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim. 
the predicting the value of the objective variable includes generating a predicted distribution of the value of the objective variable at the target timing (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 15 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 11 above. The same rationale applies to this dependent claim. 
the calculating the similarities includes weighting the similarities according to differences between the current timing and the plurality of past timings. (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 16 is rejected under 35 USC § 101: 
	Step 2a Prong 1: 
calculating, for each of a plurality of models, a relevance of an output of the model with respect to a value of an objective variable, based on the value of the objective variable and the output of the model in the past; (Mental process: calculating a relevance is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) relevance of an output mentally or with a pen and paper)
calculating, for each of the plurality of models, similarities between a current timing and a plurality of past timings, based on the output of the model at the current timing, the output of the model at the plurality of past timings, and the relevance; (Mental process: calculating a relevance is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) similarities mentally or with a pen and paper)
predicting the value of the objective variable at a target timing, based on the similarities; (Mental process: calculating a relevance is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry”, nothing in this claim element precludes the step from practically being performed in the mind. A person may make a prediction for a value entirely in their mind or by writing it down with a pen and paper)
Step 2a Prong 2: This judicial exception is not integrated into practical application
including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or the programmable circuitry to perform operations comprising  (mere instructions to apply the exception using generic computer component) 
initiating an action responsive to the objective variable. (mere instructions to apply the exception using generic computer component (i.e. computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry))
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or the programmable circuitry to perform operations comprising  (mere instructions to apply the exception using generic computer component) 
initiating an action responsive to the objective variable. (mere instructions to apply the exception using generic computer component (i.e. computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry))

Claim 17 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim. 
the calculating the similarities includes, for each model, calculating the similarities based on distances between the output of the model at the current timing and the output of the model at the plurality of past timings. (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 18 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim. 
calculating the likelihood of the model given a value of the objective variable at the predetermined timing, based on a distribution of values of the objective variable at the plurality of timings; (Mental process: calculating a likelihood, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) likelihood of a model mentally or with a pen and paper)
calculating the relevance based on the likelihood. (Mental process: calculating a likelihood, under its broadest reasonable interpretation, covers performance of the limitation in the mind; nothing in this claim element precludes the step from practically being performed in the mind. A person may calculate (i.e. come up with a scoring method for) relevance of an output mentally or with a pen and paper)
Step 2a Prong 2: This judicial exception is not integrated into practical application
the calculating the relevance includes, for each model: extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception
the calculating the relevance includes, for each model: extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity. Extracting data from a model to be transmitted another medium or storage device is mere data gathering)

Claim 19 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim. 
the predicting the value of the objective variable includes generating a predicted distribution of the value of the objective variable at the target timing (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 20 is rejected under 35 USC § 101: 
	Step 2a Prong 1: See the rejection of claim 16 above. The same rationale applies to this dependent claim. 
the calculating the similarities includes weighting the similarities according to differences between the current timing and the plurality of past timings. (Mathematical Relationship: MPEP 2106.04(a)(2) provides that, “organizing information and manipulating information through mathematical correlation,” is an abstract idea)
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe, et al. (US 2009/0089023 A1, hereinafter “Watanabe”). 

Regarding claim 1, Watanabe teaches a computer-implemented method: 
calculating, for each of a plurality of models representing a , a relevance of an output of the model with respect to a value of an objective variable based on the value of the objective variable and the output of the model in the past (Watanabe, para. 107-108: “The model managing part 5 further instructs the value extracting part 7 to extract values of factors of a model recorded in the model instance DB 63. The value extracting part 7 refers to the data in the objective variable DB 61, the explanatory variable DB 62, and the model instance DB 63 in the model recording part 61, calculates the values of factors contained in each model, and records the values in the factor value recording part 6b. The value of a factor is expressed by a value attribute and a numerical value showing a value degree. The value attribute can be defined, for example, by various natures of a factor obtained during the change of a model targeting one phenomenon or from the comparison between a plurality of models. Examples of the value attribute include a fitting degree enhancement property by a factor change, a fitting degree enhancement property by an application period change, long-term stability, and commonness”. Examiner notes that the broadest reasonable interpretation of “a relevance” means a state of being closely connected i.e. such as a comparison of output of values when the model was used prior to and after a change). 
calculating, for each of the plurality of models, similarities between a current timing and a plurality of past timings based on the output of the model at the current timing, the output of the model at the plurality of past timings, and the relevance (Watanabe, para. 0078: “the model managing part accumulates, regarding a model represented by a regression equation in which an explanatory variable is a time factor value representing time characteristics of a factor by a vector or a matrix using 0 or 1 as an element, an identifier of a model, phenomenon data indicating a target phenomenon of the model, a regression equation of the model, factor data containing a time factor value of an explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model in the model recording part, the system further including a factor procuring part that acquires designated factor data indicating a designated factor requested to be modified from the information processing apparatus or the model proposing part, matches a time factor value of the designated factor with a time factor value of the factor data in the model recording part, thereby extracting a factor having a predetermined relationship with the designated factor from the model recording part and recording factor data represented by a time factor value of the extracted factor or a complex time factor value obtained by an OR or an AND of the time factor value of the extracted factor and a time factor of the designated factor in the model recording part as factor data on a modified factor of the designated factor.” Examiner notes that the broadest reasonable interpretation of “timing” means a measure in time such as would be expressed by a time factor.)
predicting the value of the objective variable at a target timing based on the similarities (Watanabe, paras. 0095 and 0099: “The information processing apparatus 15a calculates a predicted value of a future phenomenon (for example, the number of system troubles for the next one year), using the model created by the model creation updating part 151. The predicted value is referred to by a user maintaining a system of a financial institution and used for business.” “The model information acquiring part 3 requests model information with respect to the respective information processing apparatuses 15a to 15c via the IF part 2, and receive model information therefrom. The received model information is passed to the model managing part 5. The model information contains, for example, data indicating a regression equation of a model, data indicating a target phenomenon of the model and factors, evaluation data on the model, data indicating an analysis application period and a prediction application period of the model, and the like. The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.” Examiner notes that the broadest reasonable interpretation of “a target timing” means any intended time period such as the next year)
initiating an action responsive to the objective variable. (Watanabe para. 0101: “the model managing part 5 records data indicating a regression equation, data indicating an analysis application period and a prediction application period, and evaluation data in the model instance DB 63, records data indicating the phenomenon of the model in the objective variable DB 61, and records data indicating the factors of the model in the explanatory variable DB 62.” Examiner notes that the broadest reasonable interpretation of “an action” means any action including recording data)

Regarding claim 2, Watanabe teaches the computer-implemented method of claim 1 above. Watanabe further teaches: 
The computer-implemented method of claim 1, wherein the calculating the similarities includes, for each model, calculating the similarities based on distances between the output of the model at the current timing and the output of the model at the plurality of past timings (Watanabe, paras. 0127 and 0301: “The distance between the models can be digitized from a plurality of points of view such as the similarity of target phenomena of the models (similarity between objective variables in regression equations), the similarity between factors included in the models (similarity between explanatory variables), and the like. These numerical values are substituted into a predetermined mathematical expression, whereby the distance between the models can be calculated. Although the mathematical expression is not particularly limited, an expression preferably reflects the similarity of a plurality of points of view totally.”  “the user can select whether or not to acquire an analysis model always targeting latest information from the information processing apparatus. Furthermore, the user can also specify the length of an analysis application period to be a target of an analysis model. For example, the case where “10 days” is input as in an example shown in FIG. 31 means the following: the information processing apparatus conducts an analysis using the data in the past 10 days with the past 10 days as an analysis application period (i.e., generates a predicted model), and predicts the fluctuation of tomorrow, using that model. In this case, for example, the model information acquiring part 3 receives the generated predicted model, analysis application period (past 10 days), fitting degree of analysis-estimation, fitting degree of prediction result of the previous day, and the like, and the processing in which the model managing part 5 reflects these pieces of information to the data in the model recording part 6 may be repeated every day.” Examiner notes that the broadest reasonable interpretation of “past timings” means any past time such as yesterday or the day before, and “current timing” as today as when updating and recording the model every day). 

Regarding claim 4, Watanabe teaches the computer-implemented method of claim 1 above. Watanabe further teaches: 
the calculating the relevance includes, for each model: extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Watanabe, para. 0076: “In an embodiment of the present invention, the model managing part accumulates, regarding a model represented by a regression equation in which an explanatory variable is a characteristics factor value representing characteristics of a factor by a vector or a matrix using 0 or 1 as an element, an identifier of a model, phenomenon data indicating a target phenomenon of the model, a regression equation of the model, factor data indicating a factor corresponding to an explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model in the model recording part, the system further including: an event information recording part that records event information indicating characteristics of an event; and an event factor creating part that matches the event information with the characteristics factor value that is an explanatory variable in the regression equation of the model recorded in the model recording part, generates factor data on an event factor indicating the characteristics of the event based on the characteristics factor value if there is the characteristics factor value corresponding to the event, and records the factor data in the model recording part.” Examiner notes that the broadest reasonable interpretation of “extracting” includes selecting or deriving i.e. accumulating. Examiner also notes the broadest reasonable interpretation of “timings” means any particular period of time when something happens, i.e. an event.)
calculating the likelihood of the model given a value of the objective variable at the predetermined timing, based on a distribution of values of the objective variable at the plurality of timings (Watanabe paras. 0091 and 0099: ““One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “The model information acquiring part 3 requests model information with respect to the respective information processing apparatuses 15a to 15c via the IF part 2, and receive model information therefrom. The received model information is passed to the model managing part 5. The model information contains, for example, data indicating a regression equation of a model, data indicating a target phenomenon of the model and factors, evaluation data on the model, data indicating an analysis application period and a prediction application period of the model, and the like. The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.”)
calculating the relevance based on the likelihood. (Watanabe para. 0099 “The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.”)

Regarding claim 7, Watanabe teaches the computer-implemented method of claim 1 above. Watanabe further teaches: 
the predicting the value of the objective variable includes generating a predicted distribution of the value of the objective variable at the target timing (Watanabe, paras. 0091 and 0092: “One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “For example, the fitting degree of analysis-estimation shows to which degree a predicted value Y2007 obtained by calculating the number of system troubles for one year from Jan. 1, 2007 in accordance with the above Expression (2) fits an actually measured value of the number of system troubles for one year from Jan. 1, 2007.” Examiner notes that the broadest reasonable interpretation of target timing means any intended time period such as the entire year of 2007)

Regarding claim 8, Watanabe teaches the computer-implemented method of claim 7 above. Watanabe further teaches: 
The computer-implemented method of claim 7, further comprising: calculating an indicator of the generated predicted distribution, using a distribution of the values of the objective variable at the plurality of past timings as a reference (Watanabe, paras. 0091 and 0092: “One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “For example, the fitting degree of analysis-estimation shows to which degree a predicted value Y2007 obtained by calculating the number of system troubles for one year from Jan. 1, 2007 in accordance with the above Expression (2) fits an actually measured value of the number of system troubles for one year from Jan. 1, 2007… After that, an actually measured value of the number of system troubles from Jan. 1, 2008 to Dec. 31, 2008 is obtained at the end of Dec. 31, 2008 after the passage of time. The fitting degree of prediction result shows to which degree the predicted value Y2008 fits the actually measured value of the year 2008.” Examiner notes that the broadest reasonable interpretation of an “indicator” includes any sign suggesting the state or existing such as the measured and recorded values which would indicate the state of the distribution of the values).  

Regarding claim 9, Watanabe teaches the computer-implemented method of claim 8 above. Watanabe further teaches: 
the calculating the indicator includes calculating the indicator based on differences between distributions of the value of the objective variable at the plurality of past timings and the generated predicted distribution. (Watanabe, paras. 0091 and 0092: “One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “On the other hand, for example, it is assumed that the number of system troubles Y2008 for one year from Jan. 1, 2008 is calculated in December 2007 in accordance with the above Expression (2). After that, an actually measured value of the number of system troubles from Jan. 1, 2008 to Dec. 31, 2008 is obtained at the end of Dec. 31, 2008 after the passage of time. The fitting degree of prediction result shows to which degree the predicted value Y2008 fits the actually measured value of the year 2008. Examiner notes that the broadest reasonable interpretation of an “indicator” includes any sign suggesting the state or existing such as the fitting degree of prediction which shows the degree of difference between the predicted value and actually measured values i.e. the indicator is based on such differences.”

Regarding claim 10, Watanabe teaches the computer-implemented method of claim 1 above. Watanabe further teaches: 
the calculating the similarities includes weighting the similarities according to differences between the current timing and the plurality of past timings (Watanabe, para. 0189 and Fig. 15: “In FIG. 15, M5 and M6 respectively show models before and after the change in the case where the analysis application period is changed from 2004 to 2005. In this case, the analysis application periods are different, so that the weights β0 to β3 of M5 are different from the weights β0 to β3 of M6, and fitting degrees of analysis-estimation also have different values. The case where the fitting degrees of analysis-estimation are used as fitting degrees to be evaluated will be described below.” Examiner notes that the broadest reasonable interpretation of “current timing” means the time currently being calculated such as the period of 2005.)

Regarding claim 16, Watanabe teaches a computer program product: 
including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or the programmable circuitry to perform operations comprising (Ide, para. 0857 and 0863: “In a case where a series of processes is performed by software, a program constituting the software is installed in a general-purpose computer or the like.” “the CPU 202 loads the program stored in the hard disk 205 onto a random access memory (RAM) 204 and executes the program.”)
calculating, for each of a plurality of models, a relevance of an output of the model with respect to a value of an objective variable, based on the value of the objective variable and the output of the model in the past (Watanabe, para. 107-108: “The model managing part 5 further instructs the value extracting part 7 to extract values of factors of a model recorded in the model instance DB 63. The value extracting part 7 refers to the data in the objective variable DB 61, the explanatory variable DB 62, and the model instance DB 63 in the model recording part 61, calculates the values of factors contained in each model, and records the values in the factor value recording part 6b. The value of a factor is expressed by a value attribute and a numerical value showing a value degree. The value attribute can be defined, for example, by various natures of a factor obtained during the change of a model targeting one phenomenon or from the comparison between a plurality of models. Examples of the value attribute include a fitting degree enhancement property by a factor change, a fitting degree enhancement property by an application period change, long-term stability, and commonness”. Examiner notes that the broadest reasonable interpretation of “a relevance” means a state of being closely connected i.e. such as a comparison of values when the model is changed). 
calculating, for each of the plurality of models, similarities between a current timing and a plurality of past timings, based on the output of the model at the current timing, the output of the model at the plurality of past timings, and the relevance (Watanabe, para. 0078: “the model managing part accumulates, regarding a model represented by a regression equation in which an explanatory variable is a time factor value representing time characteristics of a factor by a vector or a matrix using 0 or 1 as an element, an identifier of a model, phenomenon data indicating a target phenomenon of the model, a regression equation of the model, factor data containing a time factor value of an explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model in the model recording part, the system further including a factor procuring part that acquires designated factor data indicating a designated factor requested to be modified from the information processing apparatus or the model proposing part, matches a time factor value of the designated factor with a time factor value of the factor data in the model recording part, thereby extracting a factor having a predetermined relationship with the designated factor from the model recording part and recording factor data represented by a time factor value of the extracted factor or a complex time factor value obtained by an OR or an AND of the time factor value of the extracted factor and a time factor of the designated factor in the model recording part as factor data on a modified factor of the designated factor.” Examiner notes that the broadest reasonable interpretation of “timing” means a measure in time such as would be expressed by a time factor.)
predicting the value of the objective variable at a target timing, based on the similarities (Watanabe, paras. 0095 and 0099: “The information processing apparatus 15a calculates a predicted value of a future phenomenon (for example, the number of system troubles for the next one year), using the model created by the model creation updating part 151. The predicted value is referred to by a user maintaining a system of a financial institution and used for business.” “The model information acquiring part 3 requests model information with respect to the respective information processing apparatuses 15a to 15c via the IF part 2, and receive model information therefrom. The received model information is passed to the model managing part 5. The model information contains, for example, data indicating a regression equation of a model, data indicating a target phenomenon of the model and factors, evaluation data on the model, data indicating an analysis application period and a prediction application period of the model, and the like. The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.” Examiner notes that the broadest reasonable interpretation of “a target timing” means any intended time period such as the next year)
initiating an action responsive to the objective variable (Watanabe para. 0101: “the model managing part 5 records data indicating a regression equation, data indicating an analysis application period and a prediction application period, and evaluation data in the model instance DB 63, records data indicating the phenomenon of the model in the objective variable DB 61, and records data indicating the factors of the model in the explanatory variable DB 62.” Examiner notes that the broadest reasonable interpretation of “an action” means any action such as recording data)

Regarding claim 17, Watanabe teaches the computer programming product of claim 16 above. Watanabe further teaches: 
the calculating the similarities includes, for each model, calculating the similarities based on distances between the output of the model at the current timing and the output of the model at the plurality of past timings. (Watanabe, paras. 0127 and 0301: “The distance between the models can be digitized from a plurality of points of view such as the similarity of target phenomena of the models (similarity between objective variables in regression equations), the similarity between factors included in the models (similarity between explanatory variables), and the like. These numerical values are substituted into a predetermined mathematical expression, whereby the distance between the models can be calculated. Although the mathematical expression is not particularly limited, an expression preferably reflects the similarity of a plurality of points of view totally.”  “the user can select whether or not to acquire an analysis model always targeting latest information from the information processing apparatus. Furthermore, the user can also specify the length of an analysis application period to be a target of an analysis model. For example, the case where “10 days” is input as in an example shown in FIG. 31 means the following: the information processing apparatus conducts an analysis using the data in the past 10 days with the past 10 days as an analysis application period (i.e., generates a predicted model), and predicts the fluctuation of tomorrow, using that model. In this case, for example, the model information acquiring part 3 receives the generated predicted model, analysis application period (past 10 days), fitting degree of analysis-estimation, fitting degree of prediction result of the previous day, and the like, and the processing in which the model managing part 5 reflects these pieces of information to the data in the model recording part 6 may be repeated every day.” Examiner notes that the broadest reasonable interpretation of “past timings” means any past time such as yesterday or the day before, and “current timing” as today as when updating and recording the model every day). 

Regarding claim 18, Watanabe teaches the computer programming product of claim 16 above. Watanabe further teaches: 
the calculating the relevance includes, for each model: extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Watanabe, para. 0076: “In an embodiment of the present invention, the model managing part accumulates, regarding a model represented by a regression equation in which an explanatory variable is a characteristics factor value representing characteristics of a factor by a vector or a matrix using 0 or 1 as an element, an identifier of a model, phenomenon data indicating a target phenomenon of the model, a regression equation of the model, factor data indicating a factor corresponding to an explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model in the model recording part, the system further including: an event information recording part that records event information indicating characteristics of an event; and an event factor creating part that matches the event information with the characteristics factor value that is an explanatory variable in the regression equation of the model recorded in the model recording part, generates factor data on an event factor indicating the characteristics of the event based on the characteristics factor value if there is the characteristics factor value corresponding to the event, and records the factor data in the model recording part.” Examiner notes that the broadest reasonable interpretation of “extracting” includes selecting or deriving i.e. accumulating from data. Examiner also notes the broadest reasonable interpretation of “timings” means any particular period of time when something happens, i.e. an event.)
calculating the likelihood of the model given a value of the objective variable at the predetermined timing, based on a distribution of values of the objective variable at the plurality of timings (Watanabe paras. 0091 and 0099: ““One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “The model information acquiring part 3 requests model information with respect to the respective information processing apparatuses 15a to 15c via the IF part 2, and receive model information therefrom. The received model information is passed to the model managing part 5. The model information contains, for example, data indicating a regression equation of a model, data indicating a target phenomenon of the model and factors, evaluation data on the model, data indicating an analysis application period and a prediction application period of the model, and the like. The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.”)
calculating the relevance based on the likelihood (Watanabe para. 0099 “The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.”)

Regarding claim 19, Watanabe teaches the computer programming product of claim 16 above. Watanabe further teaches: 
the predicting the value of the objective variable includes generating a predicted distribution of the value of the objective variable at the target timing (Watanabe, paras. 0091 and 0092: “One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “For example, the fitting degree of analysis-estimation shows to which degree a predicted value Y2007 obtained by calculating the number of system troubles for one year from Jan. 1, 2007 in accordance with the above Expression (2) fits an actually measured value of the number of system troubles for one year from Jan. 1, 2007.” Examiner notes that the broadest reasonable interpretation of target timing means any intended time period such as the entire year of 2007)

Regarding claim 20, Watanabe teaches the computer programming product of claim 16 above. Watanabe further teaches: 
the calculating the similarities includes weighting the similarities according to differences between the current timing and the plurality of past timings (Watanabe, para. 0189 and Fig. 15: “In FIG. 15, M5 and M6 respectively show models before and after the change in the case where the analysis application period is changed from 2004 to 2005. In this case, the analysis application periods are different, so that the weights β0 to β3 of M5 are different from the weights β0 to β3 of M6, and fitting degrees of analysis-estimation also have different values. The case where the fitting degrees of analysis-estimation are used as fitting degrees to be evaluated will be described below.” Examiner notes that the broadest reasonable interpretation of “current timing” means the time currently being calculated such as the period of 2005.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ide, et. al. (US 2018/0247178 A1, hereinafter “Ide”). 

Regarding claim 3, Watanabe teaches the computer-implemented method of claim 2 above. Watanabe does not explicitly disclose: 
the distances are Mahalanobis' distances corresponding to the relevance
However, Ide teaches: 
the distances are Mahalanobis' distances corresponding to the relevance (Ide, para. 0360: “In addition, in a case where the observation value observed in the state is the continuous value, for example, a Manhattan distance, a Euclid distance, a Maharabinos distance, or the like which can be calculated using a representative observation value which is a representative value of the observation value of the state (for example, the average value μ in a case where the observation model is the Gaussian distribution) can be employed as the inter-state distance.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ide into Watanabe. Watanabe teaches a model creation support system with data management to enable more accurate predictions; Ide teaches a program for generating and displaying prediction results for major life events. One of ordinary skill would have been motivated to combine the teachings of Ide into Watanabe because Ide provides that existing formulas for measuring distance can be used to calculate the distance between one state and another for comparison purposes (Ide, paras. 0358-036). 

Regarding claim 5, Watanabe teaches the computer-implemented method of claim 4 above. Watanabe does not explicitly disclose: 
the calculating the relevance includes calculating the relevance based on an average of logarithm of the likelihoods of the model given the values of the objective variable calculated respectively for a plurality of the predetermined timings
However, Ide teaches:
the calculating the relevance includes calculating the relevance based on an average of logarithm of the likelihoods of the model given the values of the objective variable calculated respectively for a plurality of the predetermined timings. (Ide, paras. 0376 and 380: In other words, if a similarity between the distributions of modal data of a modal                                 
                                    m
                                
                             observed in each of the states                                 
                                    i
                                
                             and                                 
                                    j
                                
                             is indicated by                                 
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            , and ( a total of) the number of modals is indicated by                                 
                                    M
                                
                            , the distance                                 
                                    d
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                             between the state                                 
                                    i
                                
                             and the state                                 
                                    i
                                
                             can be calculated in accordance with Formula (44)” “In other words, the clustering of the states can be performed through a technique such as a k-means technique or hierarchical clustering using the inter-state distance                                 
                                    d
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                            ”. Examiner notes that formula 44 is a logarithmic function and that k-means averages the data. Examiner additionally notes that the broadest reasonable interpretation of “relevance” means the quality or state of being connected, i.e. similarity such that calculating a similarity or distance is calculating a relevance). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ide into Watanabe as set forth above with respect to claim 3.  

Regarding claim 6, Watanabe teaches the computer-implemented method of claim 5 above. Watanabe does not explicitly disclose: 
the calculating the relevance includes weighting the logarithm of the likelihoods, according to differences between the current timing and the predetermined timings
However, Ide teaches: 
the calculating the relevance includes weighting the logarithm of the likelihoods, according to differences between the current timing and the predetermined timings. (Ide, paras. 0376 and 380: In other words, if a similarity between the distributions of modal data of a modal                                 
                                    m
                                
                             observed in each of the states                                 
                                    i
                                
                             and                                 
                                    j
                                
                             is indicated by                                 
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            , and ( a total of) the number of modals is indicated by                                 
                                    M
                                
                            , the distance                                 
                                    d
                                    (
                                    i
                                    ,
                                    j
                                    )
                                
                             between the state                                 
                                    i
                                
                             and the state                                 
                                    i
                                
                             can be calculated in accordance with Formula (44)” “Further, the addition of (the logarithm                                 
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                            
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                        
                                    
                                
                             of)) the similarities                                 
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                    
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                             may be performed by weighted addition using a weight                                 
                                    
                                        
                                            w
                                        
                                        
                                            m
                                        
                                    
                                
                             of each modal                                 
                                    m
                                
                             as indicated in Formula (45).”  Examiner notes that formula 44 is a logarithmic function and formula 45 adds weights as a variable. Examiner additionally notes that the broadest reasonable interpretation of “timings” means any time period or event such as the different states of i or j at different times).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ide into Watanabe as set forth above with respect to claim 3.  

Regarding claim 11, Watanabe teaches an apparatus: 
calculate, for each of a plurality of models, a relevance of an output of the model with respect to a value of an objective variable, based on the value of the objective variable and the output of the model in the past  (Watanabe, para. 107-108: “The model managing part 5 further instructs the value extracting part 7 to extract values of factors of a model recorded in the model instance DB 63. The value extracting part 7 refers to the data in the objective variable DB 61, the explanatory variable DB 62, and the model instance DB 63 in the model recording part 61, calculates the values of factors contained in each model, and records the values in the factor value recording part 6b. The value of a factor is expressed by a value attribute and a numerical value showing a value degree. The value attribute can be defined, for example, by various natures of a factor obtained during the change of a model targeting one phenomenon or from the comparison between a plurality of models. Examples of the value attribute include a fitting degree enhancement property by a factor change, a fitting degree enhancement property by an application period change, long-term stability, and commonness”. Examiner notes that the broadest reasonable interpretation of “a relevance” means a state of being closely connected i.e. such as a comparison of values when the model is changed).
calculate, for each of the plurality of models, similarities between a current timing and a plurality of past timings, based on the output of the model at the current timing, the output of the model at the plurality of past timings, and the relevance (Watanabe, para. 0078: “the model managing part accumulates, regarding a model represented by a regression equation in which an explanatory variable is a time factor value representing time characteristics of a factor by a vector or a matrix using 0 or 1 as an element, an identifier of a model, phenomenon data indicating a target phenomenon of the model, a regression equation of the model, factor data containing a time factor value of an explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model in the model recording part, the system further including a factor procuring part that acquires designated factor data indicating a designated factor requested to be modified from the information processing apparatus or the model proposing part, matches a time factor value of the designated factor with a time factor value of the factor data in the model recording part, thereby extracting a factor having a predetermined relationship with the designated factor from the model recording part and recording factor data represented by a time factor value of the extracted factor or a complex time factor value obtained by an OR or an AND of the time factor value of the extracted factor and a time factor of the designated factor in the model recording part as factor data on a modified factor of the designated factor.” Examiner notes that the broadest reasonable interpretation of “timing” means a measure in time such as would be expressed by a time factor.)
predict the value of the objective variable at a target timing, based on the similarities (Watanabe, paras. 0095 and 0099: “The information processing apparatus 15a calculates a predicted value of a future phenomenon (for example, the number of system troubles for the next one year), using the model created by the model creation updating part 151. The predicted value is referred to by a user maintaining a system of a financial institution and used for business.” “The model information acquiring part 3 requests model information with respect to the respective information processing apparatuses 15a to 15c via the IF part 2, and receive model information therefrom. The received model information is passed to the model managing part 5. The model information contains, for example, data indicating a regression equation of a model, data indicating a target phenomenon of the model and factors, evaluation data on the model, data indicating an analysis application period and a prediction application period of the model, and the like. The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.” Examiner notes that the broadest reasonable interpretation of “a target timing” means any intended time period such as the next year)
initiating an action responsive to the objective variable (Watanabe para. 0101: “the model managing part 5 records data indicating a regression equation, data indicating an analysis application period and a prediction application period, and evaluation data in the model instance DB 63, records data indicating the phenomenon of the model in the objective variable DB 61, and records data indicating the factors of the model in the explanatory variable DB 62.” Examiner notes that the broadest reasonable interpretation of “an action” means any action such as recording data)
Watanabe does not explicitly disclose: 
a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions that, in response to being executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to
However, Ide teaches:
a processor or a programmable circuitry, and one or more computer readable mediums collectively including instructions that, in response to being executed by the processor or the programmable circuitry, cause the processor or the programmable circuitry to (Ide, para. 0857 and 0863: “In a case where a series of processes is performed by software, a program constituting the software is installed in a general-purpose computer or the like.” “the CPU 202 loads the program stored in the hard disk 205 onto a random access memory (RAM) 204 and executes the program.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ide into Watanabe. Watanabe teaches a model creation support system with data management to enable more accurate predictions; Ide teaches a program for generating and displaying prediction results for major life events. One of ordinary skill would have been motivated to combine the teachings of Ide into Watanabe because Ide provides specific hardware and software suggestions for practical implementation of the prediction programs and methods without the need for additional experimentation vis a vis software or hardware configurations (Ide, paras. 0857-0901). 

Regarding claim 12, Watanabe teaches the apparatus of claim 11 above. Watanabe further teaches: 
the calculating the similarities includes, for each model, calculating the similarities based on distances between the output of the model at the current timing and the output of the model at the plurality of past timings (Watanabe, paras. 0127 and 0301: “The distance between the models can be digitized from a plurality of points of view such as the similarity of target phenomena of the models (similarity between objective variables in regression equations), the similarity between factors included in the models (similarity between explanatory variables), and the like. These numerical values are substituted into a predetermined mathematical expression, whereby the distance between the models can be calculated. Although the mathematical expression is not particularly limited, an expression preferably reflects the similarity of a plurality of points of view totally.”  “the user can select whether or not to acquire an analysis model always targeting latest information from the information processing apparatus. Furthermore, the user can also specify the length of an analysis application period to be a target of an analysis model. For example, the case where “10 days” is input as in an example shown in FIG. 31 means the following: the information processing apparatus conducts an analysis using the data in the past 10 days with the past 10 days as an analysis application period (i.e., generates a predicted model), and predicts the fluctuation of tomorrow, using that model. In this case, for example, the model information acquiring part 3 receives the generated predicted model, analysis application period (past 10 days), fitting degree of analysis-estimation, fitting degree of prediction result of the previous day, and the like, and the processing in which the model managing part 5 reflects these pieces of information to the data in the model recording part 6 may be repeated every day.” Examiner notes that the broadest reasonable interpretation of “past timings” means any past time such as yesterday or the day before, and “current timing” as today as when updating and recording the model every day). 

Regarding claim 13, Watanabe teaches the apparatus of claim 11 above. Watanabe further teaches: 
the calculating the relevance includes, for each model: extracting a plurality of timings at which the output of the model is similar to the output of the model at a predetermined timing in the past (Watanabe, para. 0076: “In an embodiment of the present invention, the model managing part accumulates, regarding a model represented by a regression equation in which an explanatory variable is a characteristics factor value representing characteristics of a factor by a vector or a matrix using 0 or 1 as an element, an identifier of a model, phenomenon data indicating a target phenomenon of the model, a regression equation of the model, factor data indicating a factor corresponding to an explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model in the model recording part, the system further including: an event information recording part that records event information indicating characteristics of an event; and an event factor creating part that matches the event information with the characteristics factor value that is an explanatory variable in the regression equation of the model recorded in the model recording part, generates factor data on an event factor indicating the characteristics of the event based on the characteristics factor value if there is the characteristics factor value corresponding to the event, and records the factor data in the model recording part.” Examiner notes that the broadest reasonable interpretation of “extracting” includes selecting or deriving i.e. accumulating. Examiner also notes the broadest reasonable interpretation of “timings” means any particular period of time when something happens, i.e. an event.)
calculating the likelihood of the model given a value of the objective variable at the predetermined timing, based on a distribution of values of the objective variable at the plurality of timings (Watanabe paras. 0091 and 0099: ““One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “The model information acquiring part 3 requests model information with respect to the respective information processing apparatuses 15a to 15c via the IF part 2, and receive model information therefrom. The received model information is passed to the model managing part 5. The model information contains, for example, data indicating a regression equation of a model, data indicating a target phenomenon of the model and factors, evaluation data on the model, data indicating an analysis application period and a prediction application period of the model, and the like. The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.”)
calculating the relevance based on the likelihood (Watanabe para. 0099 “The evaluation data on the model contains, for example, data indicating the fitting degree of a model (at least one of a fitting degree of analysis-estimation and a fitting degree of prediction result), and the significance of each factor of the model.”)

Regarding claim 14, Watanabe teaches the apparatus of claim 11 above. Watanabe further teaches: 
the predicting the value of the objective variable includes generating a predicted distribution of the value of the objective variable at the target timing (Watanabe, paras. 0091 and 0092: “One of them shows the goodness of fit of a predicted value calculated by the model with respect to an actually measured value used for creating the model. The other one shows to which degree a predicted value obtained by predicting a future using the model can fit a resultant value representing a phenomenon that has actually occurred. In the following, the former will be referred to as a “fitting degree of analysis-estimation” (fitting degree, focused on current data explanation) and the latter is referred to as a “fitting degree of prediction result” (fitting degree, focused on future data prediction). Model estimation is usually obtaining a model which most explains the current data (the actually measured value). This estimation is referred to as “estimation of analysis” in the present specification. On the other hand, the model for predicting the data variations of the future may be estimated. This estimation is referred to as “estimation of prediction ” in the present specification. In estimation of prediction, even if deviation arises to the model, a brief model often obtains a correct prediction distribution” “For example, the fitting degree of analysis-estimation shows to which degree a predicted value Y2007 obtained by calculating the number of system troubles for one year from Jan. 1, 2007 in accordance with the above Expression (2) fits an actually measured value of the number of system troubles for one year from Jan. 1, 2007.” Examiner notes that the broadest reasonable interpretation of target timing means any intended time period such as the entire year of 2007)

Regarding claim 15, Watanabe teaches the apparatus of claim 11 above. Watanabe further teaches: 
the calculating the similarities includes weighting the similarities according to differences between the current timing and the plurality of past timings (Watanabe, para. 0189 and Fig. 15: “In FIG. 15, M5 and M6 respectively show models before and after the change in the case where the analysis application period is changed from 2004 to 2005. In this case, the analysis application periods are different, so that the weights β0 to β3 of M5 are different from the weights β0 to β3 of M6, and fitting degrees of analysis-estimation also have different values. The case where the fitting degrees of analysis-estimation are used as fitting degrees to be evaluated will be described below.” Examiner notes that the broadest reasonable interpretation of “current timing” means the time currently being calculated such as the period of 2005.)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akaike, Hirotugu (“A New Look at the Statistical Model Information”, Dec 1974, IEEE Transactions On Automatic Control: Vol. AC-19, No. 6, December 1974) teaches the Minimum Information Theoretic Criterion Estimate (MAICE) to improve statistical identification. 
Farber, et. al. (“Assessment of alternative approaches for bioclimatic modeling with special emphasis on the Mahalanobis distance”, 2002 Oct 2, Ecological Modeling: 160 (2003) 115-130) teaches the application of the Mahalanobis distance to bioclimatic modeling.
Meers, et. al., (US 2014/0013291 A1) teaches a device for designing sensor arrangements and calculating the a target confidence level
Melli, et. al. (US 11,163,783 B3) teaches selection of a predictive model for use on hierarchical data. 
Taper, Mark (“Model Identification from Many Candidates”, August 1998, Ecological Society of America: Scientific Evidence Symposium) teaches the information criteria approach to model identification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sally T. Nguyen whose telephone number is (571) 272-3406. The examiner can normally be reached Monday - Thursday, 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STN/Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123